 J638DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployees may communicate directly with the Board'sRegional Office, 1700Bankers Securities Building,Walnut and Juniper Streets, Philadelphia,Pennsylvania,TelephoneNo. 735-2612,if they have any question concerning this notice or com-pliance with its provisions.Rose Printing Company, Inc.andTallahassee TypographicalUnion No.660, affiliated with the International TypographicalUnion,AFL-CIO.CasesNos. 12-CA-2639 and 12-CA-P2688.April 3, 1964DECISION AND ORDEROn October 7, 1963, Trial Examiner Eugene F. Frey issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision.Thereafter, the General Counsel filed exceptions to theTrial Examiner's Decision and a brief in support thereof, and theCharging Party filed a supplemental memorandum.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, the supplementalmemorandum, and the entire record in these cases, and hereby adoptsthe findings, conclusions, and recommendations of the Trial Examinerwith the following additions and modifications.'The Trial Examiner found, and we agree, that the Respondent vio-lated Section 8 (a) (5) and (1) of the Act by refusing to bargainunless the Union submitted a completely new written .proposal ; byunilaterally granting a wage increase in excess of the figure offered tothe Union during the negotiations; and by unilaterally granting itsemployees a holiday without pay on July 5, 1963, while negotiationsfor a new contract were pending. The Respondent took no exceptionsto these findings, which are clearly supported by the record, and weadopt thempro f ornza.The Trial Examiner, in describing the Respondent's unlawful con-duct, discussed its unilateral grant of improved hospitalization bene-fits and a new life insurance program on April 15, 1963, while the con-tract negotiations were in process, but apparently inadvertently failedto find this conduct violative of the Act.The General Counsel hasexcepted to the Trial Examiner's failure to do so.We find merit in1The Trial Examiner in his Decision found that the Respondent's attorneys had engagedin improper conduct, and submitted to the Board the issues whether this was misconductwithin the scope of Section 102.44(a) of the Board'sRules and Regulations, Series 8, asamended, and whether such conduct warrants disciplinary action under Section 102 44(b)of the Rules.The Board is disposing of this matter in an order directing hearing issuedon the same date as this Decision and Order.146 NLRB No. 79. ROSEPRINTING COMPANY, INC.639this exception, and, accordingly, find that the Respondent thereby fur-ther violated Section 8 (a) (5) and (1) of the Act.The General Counsel has excepted to the Trial Examiner's failureto recommend that the employees in the unit be made whole for anyloss of pay suffered on July 5 as a consequence of the Respondent'sunlawful unilateral grant of a holiday without pay.There is noshowing in the record whether the employees involved requested theday off, whether they have been given makeup work at another time,,or whether there are any other mitigating circumstances.Accord-ingly, we shall modify the Trial Examiner's Recommended Order byproviding that the Respondent shall make these employees whole forthe loss of pay caused by the Respondent's unilateral grant of a holi-day without pay on July 5, 1963,2 subject, however, to being mitigatedin whole or in part by the Respondent at the compliance stage of thisproceeding.In accordance with our normal practice, we shall orderthat the amounts due be paid with interest at 6 percent per annum, tobe computed in the manner set forth inIsis Plumbing d; Heating Co.,138 NLRB 716.ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer with the following additions and modifications.(1)Substitute for the first paragraph of the Recommended Orderthe following paragraph :Upon the entire record in these cases, and pursuant to Section10(c) of the National Labor Relations Act, as amended, the Na-tional Labor Relations Board hereby orders that Respondent,Rose Printing Company, Inc., its officers, agents, successors, andassigns, shall:(2)Add the following paragraph as 2(b) of the RecommendedOrder and renumber paragraph 2(b) and the subsequent paragraphsaccordingly :(b)Make whole all employees in the unit for any loss of paythey may have suffered by reason of the Respondent's unilateralgrant of a holiday on July 5, 1963, in the manner set forth in thisDecision and Order.(3)Add the following paragraph as the first indented paragraphof the notice :WE WILL make whole all employees in the unit for any loss ofpay they may have suffered by reason of our unilateral grant ofa holiday on July 5, 1963.2 SeeGeneral Telephone Company of Florida,144 NLRB 311 ;The Crestline Company,133 NLRB 256.744-670-65-vol. 146-42 1640DECISIONSOF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe issues in this case are whether Respondent, Rose Printing Company, Inc., re-fused in various ways to bargain collectively with the Union, Tallahassee Typo-graphicalUnion No. 660, affiliated with the International Typographical Union,AFL-CIO, as the exclusive bargaining representative of employees in an appropriatebargaining unit, in violation of Section 8(a)(5) and (1) of the National LaborRelations Act, as amended, 29 U.S.C. Sec. 151,et seq.,herein called the Act.Theissue arises on a complaint, issued June 11, 1963, by the General Counsel of theBoard through the Board's Regional Director for the Twelfth Region, as amendedat the hearing,' and answer of Respondent, as amended at the hearing, which ad-mitted jurisdiction but denied the commission of any unfair labor practices.Pursuant to notice, a hearing was held on the issue before Trial Examiner EugeneF. Frey at Tallahassee, Florida, on August 13, 14, and 15, 1963, in which all partiesparticipated fully and were represented by counsel.At the close of the case, allparties waived oral argument, but written briefs have been filed by Respondent andthe Union with the Trial Examiner, which have been carefully considered?The Motion for Summary Exclusion of Counsel for RespondentOn the last day of the hearing the General Counsel moved on the record forsummary exclusion of both attorneys of Respondent from further participation inthe case for misconduct at the hearing, on the ground that said attorneys on the firstday of hearing had taken a file of General Counsel containing confidential papers oftheUnited States Government relating to the Board's investigation of this case,photostated those papers, and then introduced certain of them in evidence as partof Respondent's defense.The motion was made under Board Rule 102.44, sub-sections (a) and (b), which provide:(a)Misconduct at any hearing before a trial examiner or before the Boardshall be ground for summary exclusion from the hearing.(b) Such misconduct of an aggravated character, when engaged in by anattorney or other representative of a party, shall be ground for suspension ordisbarment by the Board from further practice before it after due notice andhearing.In support of the motion, General Counsel made a detailed statement on the recordof facts and events gathered, from personal observation and discussions with Re-spondent's attorneys.Respondent's attorneys made formal statements of the factsand their positions in rebuttal.From statements of General Counsel and Respond-ent's attorneys, I find the following facts: 3When the hearing began, General Counsel had a number of Board files of a dis-tinctive brown manila paper, one of which contained intraunion correspondence andmemorandums, documents prepared by union officers, letters sent by the Union tothe Board agent investigating the case, and one document furnished by Respondent'ssenior counsel to the Board.At some point during the first day of hearing, that filewas found by Attorney Rhodes on the counsel table used by him and AttorneyDoesburg.On examining it, he noted its contents and their significance, and showedit to Doesburg.The latter disclaimed any ownership of it, but recognized that itprobably belonged to the Union (but not General Counsel, as there was no marking,on it identifying it as official Government property).Rhodes told Doesburg it wasnot his file, but that night he took it to his office and had all its contents photostated' The complaintwas issuedby the Board after investigation of charges filed by theUnion on April 25, June 10, and July 18. 1963.2After close of the hearing, General Counsel made a motion on due notice to correctthe record in many respects.There being no objection from other parties, and on dueconsideration, the record is hereby corrected as set forthin saidmotion, which is herebymade part of the Board's formal files in this case.8I did not interrupt the hearing on the merits to hold a formalad hochearing on themotion with sworn testimony of the attorneys involved, but concluded to take their re-^spective statements on the record at face value, as I considered them to be speaking as"officers of the court" in a professional and judicial sense on this motion. I note also thatRhodes offered to make his statement on the record under oath. ROSE PRINTING COMPANY, INC.641in multiple copies, and on the second day gave two documents from it to Doesburgwho used them during the morning session in cross-examination of witnesses of Gen-eral Counsel and introduced them as exhibits of Respondent .4At noon recess on the second day, General Counsel brought the matter to myattention in an off-the-record discussion with Respondent's attorneys, at which timeRhodes admitted he had found the file on his counsel table, took it to the office,and photostated its contents.At my request he produced the file.My examinationof it disclosed that it contained the type of documents described above, all of whichare listed in the record and which obviously would normally not have been inpossession of Respondent or its attorney (except for one memo furnished by Re-spondent).At my direction, Rhodes returned the file as well as reproductions ofmaterial therein to General Counsel.After all counsel made their statements on the motion and with their assistanceI had refreshed my recollection of the events of the previous day's discussion, I ad-vised them that I had no facts clearly indicating how the file got on the table ofRespondent's attorneys, hence I could not conclude that it had been taken by themfrom the possession of General Counsel.However, I noted that Rhodes must haveknown from his examination of the file, just as Doesburg concluded, that the filewas not theirs, but came from either the General Counsel or union counsel, as itclearly contained material which would not have come to Respondent's possessionin the normal course. I stated that Rhodes must have known this when he de-liberately made copies of that material, and that I thought his conduct in this respectwas unethical, because I thought that proper ethics would have required him tobring the file to me for disposition as soon as he had seen its contents, so that I couldhave restored it to its proper owner after due inquiry.Since it was not clear that the file had been taken physically by Rhodes from thetable of General Counsel while the hearing was in progress, or in the presence ofthe Trial Examiner, and as it had been returned to proper custody at my request,and the matter was brought to my attention formally on the third (and last) day ofthe hearing, I concluded that, in the interest of expediting the hearing, I would notgrant the motion and would not continue the case to a later date. For that reasonI had the facts as stated by all counsel and my own views of Rhodes' conduct spreadat length on the record. I make no finding that Rhodes engaged in any conductbefore me while the hearing was in progress that amounted to misconduct beforethe Trial Examiner which would have warranted exclusion under subsection (a) ofRule 102.44.However, I am satisfied from his own statements and his restorationof the entire file to the custody of General Counsel, that, in retaining the file ofGeneral Counsel and reproducing its contents after getting possession of the filein the courtroom and examining it, Rhodes engaged in improper conduct whichamounted to a breach of the ethics which should prevail between attorneys as mem-bers of. the legal profession,5 and also constituted a breach of the common decencywhich should prevail between gentlemen, and that both attorneys of Respondentacted improperly in this same respect in using papers from that file in support ofRespondent's defense.On that aspect alone, I present the matter to the Board forits consideration and determination as to whether the deliberate retention, reproduc-tion, and use of the file and its contents when found in the courtroom under thecircumstances stated above amounted to misconduct "before the Board" under sub-section (a), and constituted misconduct of an aggravated character by an attorneysuch as to warrant suspension or disbarment by the Board of one or both attorneysfrom further practice before it after due notice and hearing, under subsection (b).Upon the basis of the entire record in the case, and from my observation of thewitnesses on the stand, I make the following:4 The first paper, exhibit R-1, is a letter from Charles N. Parris, president of the Union,toWaterson, dated December 24, 1962, summarizing the negotiations between the Unionand the Association through December 6, and between the Union and three associationmembers on December 20. The second, exhibit R-2, is a draft of a letter dated April 22,1963, prepared by Parris for transmittal to Respondent, but never mailed or given to it.5 The situation comes within canon 22 of the Canons of Professional Ethics of theAmerican Bar Association, which states, "The conduct of the lawyer before the courtand with other lawyers should be characterized by candor and fairness."I have not con-sidered the question whether use of the Government's file under the circumstances hereviolated any Federal statutes,which is a problem for the Board or another Federaldepartment. 642DECISIONSOF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERRespondent is a Florida corporation with its principal office, plant, and place ofbusiness in Tallahassee, Florida, as well as other plants in other cities in Florida, inall of which it is engaged in the business of providing and performing commercialprinting and related services. Its Tallahassee plant is the only one involved in thiscase.During 1962, in the course of its business Respondent bought and had de-livered to its Florida plants directly from points outside that State goods and mate-rials valued in excess of $50,000. In the same period it shipped printed goods andproducts in excess of that value from said plants directly to points outside that State,and also furnished printed materials and printing services valued in excess of $50,000directly to various other enterprises located in Florida, each of which annually pro-duces and ships from points within that State goods valued in excess of $50,000directly to points outside the State. I find that Respondent is and has been engagedin commerce and its operations affect commerce, within the meaning of Section 2(6)and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of Section 2(5) of the ActBIII.THE UNFAIR LABOR PRACTICES 7Since the year 1960, Respondent has been a member of Benjamin Franklin Print-ing Association, a multiemployer group of commercial printers in Tallahassee, hereincalled the Association, which has existed in part for the purpose of negotiation ofcollective-bargaining contracts on behalf of its members with labor organizations,including the Union. In 1960, the Association negotiated a contract with the Unionwhich its members signed individually and which ran from September 1, 1960,through August 31, 1962.8 Pursuant to that contract the parties notified each otherat the end of June 1962 of their desires to negotiate a new contract; the associationnotice to the Union also enclosed its initial contract proposals.The parties began negotiations on July 17, 1962, and held 15 bargaining sessionsthrough December 6, 1962, of which the meetings of September 4, October 17, andDecember 6 are relatively important.The Union was represented by a bargainingor "scale" committee of five members, and the Association by a committee of officersor representatives of four of the association members .9Charles Rosenberg, presi-dent of Respondent, was the principal spokesman for the Association up to the meet-ing of September 4, but on that date the Association brought in Attorney Roy T.Rhodes as its main spokesman, when the Union brought in W. Russell Waterson,an ITU representative, to assist and speak for it.Attorney John H. Doesburg aswell as Rhodes spoke for the Association at the December 6 meeting.Before the first meeting, the Union in the usual course notified both Federal andState mediation services of the impending negotiations, and a mediator from°one ofthe services was present at every bargaining session from September 4 onward.In their initial proposals, the parties adopted many provisions of the existing con-tract, on which they reached Tentative agreement in early meetings without much dis-cussion.They were apart on wages and other financial provisions, but agreed earlyto defer final settlement of those subjects as an "economic package" until after allother differences had been resolved.From the outset, the Association proposed changes in the old contract which(1) narrowed the "jurisdiction" clause to exclude certain types of composing roomwork and job classifications from the exclusive jurisdiction df members of the Union,thus narrowing the bargaining unit; (2) eliminated from the "union foreman" clausethe mandatory requirement that foremen be union members; (3) and omitted en-6In this decision, Local No. 660 is called the Union, while International TypographicalUnion, where mentioned separately, is called the ITU.7 The facts found herein are based on credited and uncontradicted testimony of wit-nesses of the General Counsel.Respondent produced no witnesses, except to call Harry AHadley, a witness of General Counsel, as its own witness on the last day of hearing.8The five members were Respondent, Capital Printing Company, Artcraft Printers, DixiePrinting Co., Inc, and Buckley-Newman Printing Co. . Prior to 1960 and since about1936, the Union had negotiated periodic contracts with the five employers jointly, witheach signing separate but identical contracts.Y Buckley-Newman Printing Company took no part in the 1962 negotiations, nor signeda contract.because it went out of business about the time negotiations began. ROSE PRINTING COMPANY, INC.643tirely the "reproduction" or "bogus" clause which in earlier contracts had requiredemployers to reset type or material through labor of their own employees, in caseswhere they had procuredexistingtype or material from customers or other sources.After the first few meetings, the negotiations centered on these issues, and there wasfull and free discussion of them by both parties, with each giving full and detailedexplanations for their respective positions, and with some give and take and changeof position.In early discussions of the "reproduction" and "union foreman" clauses, Rosenberghad taken the lead in presenting association arguments, in part because Respondentemployed about 30 composing room employees of all classifications covered by theprior contract, out of 47 in the overall multiemployer bargaining unit.10 In addition,Respondent had recently worked on a large telephone directory reprint job forWestern Electric Company, which required it to correct and modify standing typeusedin theold directory which its printing contract required it to procure from theformer printer.Respondent and another employer had also bought standing typefrom out-of-State sources for use in printing lawbooks for the State of Florida. Injustifying omission of the "reproduction" clause, Rosenburg explained that use ofstanding type forms was a condition of publicobidding on such jobs, which figuredin the amount of the bids, and that if the employers were required under the present"reproduction" clause to completely reset all such type in their plants, their bidswould have to be so high as to preclude them from bidding successfully on that work.Up to the October 17 meeting the Union rejected these arguments, refusing to omitor modify the clause on the ground that it was needed to protect the jobs of its mem-bers, by preventing an employer from using standing type on large jobs and forcinghim to reset it completely in his plant.ii In hard bargaining on this during Septem-ber and October, the Association argued strongly for omission of the clause, butyielded to the extent of indicating that if it could not be removed from the contract,there should at least be an exception which would permit unrestricted use of stand-ing type if the employers procured Florida legislative printing work or telephonedirectory jobs.Respondent and Dixie Printing Company throughout presented forceful argu-ments for exempting the operations of "pasting-up" and "stripping" 'from the "juris-diction" clause.From the beginning, the Association argued through Rosenburgthat it was illegal under existing law and court decisions for the Union to insist thata foreman be a union member, and that the mandatory union membership require-ment of the union foreman clause must be changed.While not acceding to any of these arguments, the Union still recognized theirforce, for at the close of the October 17 meeting Waterson agreed to take the prob-lems involving these three clauses to the ITU executive council in an effort to workout language which would take care of the problems raised by the Association.Hisconferences with the council and the ITU attorney resulted in a counterproposal offour clauses which he presented to the association representatives at the December 6meeting.At that meeting, at which a State mediator presided, the parties spent almost alltheir time on these clauses; the Union also offered a modification of its original wagedemands, but there was little talk and no agreement reached on that point.12Theunioncounterproposal contained concessions, in that it would allow employers tosubcontract work covered by the proposed contract, upon prior notice to the Unionwhich satisfied it that the subcontractor operated under union conditions equal to thatprovided in the contract. It also exempted from reproduction standing type formsowned by Florida and "by certain customers," provided the Employer gave the Unionproof of ownership of the forms.Rhodes and Doesburg quizzed the union repre-sentativesextensively about the procedure employers would have to follow in givingthe Union such notice, and how much proof they would have to give the Union,citing the impossibility of giving such notice or proof when bidding blindly on tele-phone contracts where bidders could not know in advance the location or ownershipof standing type to be used. They argued the clause was still so broad as to preventunionshops like Respondent from bidding on such lucrative work.Rhodes proposedmodifications of the Union's clause to allow subcontracting of work without notice,io On officer of another association member was chairman of the Association and at thefirstmeeting merely opened the discussion, but thereafter allowed Rosenburg to presentthe main arguments for the employers."The union officials had taken the position that Respondent's use of standing type onthe directory job was a violation of the "reproduction" clause in the expired contract.12 The Association had earlier modified its original 5-cent wage raise offer to the extentof offering to make it effective for 18 months instead of 2 years. 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDbut the Union would only consent to that incertain limited situations,as where theemployer had neither the type nor machinery to do a job,or hisshop was alreadyoverloaded with work so that he could not meeta contractdeadline.The Associa-tion did not consider this a sufficient concession. Instead, it proposed, among otherthings, preparation of a list of acceptable shops to which work could be subcontractedwithout notice.Despite extended discussion on this until late in the afternoonsession, the parties could not agree on wording or scope of the clause, with theAssociation insisting upon the unlimited right of subcontracting and use of standingtype, and the Union adamantly holding out for some control over both.Duringthe discussion of the reproduction clause, some arguments led into a discussion ofthe "union foreman" clause.Attorney Doesburg cited Supreme Court and lowercourt decisions on the legality of the clause in a right-to-work State such as Florida,arguing that it would be an unfair labor practice for the Union to threaten a strikeover that clause.Waterson admitted that, while the Union considered it a legitimateclause, it could not force the employer to accept the existing clause, or strike for it,but could still bargain about it.No agreement was reached on this point, nor onthe scope of the "jurisdiction" clause.Late in the afternoon the mediator sent the parties into separate caucuses, andtalked to each group separately.- During the caucuses, the Association submittedthrough the mediator a written proposal on subcontracting which the Union sentback as unacceptable, and the Union proposed exemption of standing type only fromthe "reproduction" clause, but the Association wanted to exempt additional materials.When the parties reconvened after dinner, Rhodes stated that the employers musthave the unlimited right to use standing type or tape for telephone directory andsimilar printing work, and to acquire such forms at a customer's option or direction,regardless of source.The Union did not recede from its prior position on this.Rhodes asked whether the Union would agree to eliminate the "reproduction" clauseentirely, and the Union refused,insistingon some restrictions on use of such type toprotect the jobs of workers in the bargaining unit, even though subcontracting ofwork might benefit a union shop in another area. It reoffered only the limited con-cessions in this.area which it had suggested earler.On both the "reproduction" and"union foreman" clauses, the Association argued they were both illegal as well asunnecessary, pointing out that neither were in ITU contracts in other cities and areas,which the Union admitted.However, throughout the session, Waterson took theposition that the Union could not eliminate any of the clauses he had proposed atthe beginning of the session, or change them, without final approval by the ITUexecutive council.Toward the end of the eveningsession, the partiesagainseparatedinto private caucuses, with the mediator shuttling between them for separate dis-cussions.At the last, the mediator reported to the Union that the employers had nonew ideas, they felt that no progress was being made on the disputed issues, that animpasse had been reached, and suggested an adjournment.The union representa-tives did not agree that there was an impasse.However, Waterson told the mediatorhe had no new ideas, and agreed to the adjournment, because he said he would haveto talk again to his superiors in the ITU.The mediator told the Union that hethought it would serve no useful purpose to bring the parties back into joint sessionat that time, and suggested to both that the meeting be adjourned subject to themediator's call, so that he could try to arrange further meetings.The meeting wasadjourned with the parties still in disagreement on the scope and wording of the"jurisdiction," "reproduction," "subcontracting," and "union foreman" clauses.On December 9, 1962, the Union formally requested permission from the ITU totake a strike vote, in accordance with the ITU constitution. ITU vested Watersonwith authority to grant that right, but he withheld it until April 2, 1963.On December 17, 1962, Respondent circulated to its employees a resume of thenegotiations through the 6th, detailing the Union's demands on the contract provi-sions in controversy, its own views of the economic effect of those demands, and itsconclusion that the negotiations had reached an impasse.On the basis of that con-clusion it announced on the same day a general 5-cent-an-hour raise for all journey-men in the composing room. This was the same raise it offered at the outset of thenegotiations.It gave the Union no notice of this action.Sometime after December 6, the Union asked the State mediator to arrange furthermeetings with the Association, but none were held.The union "scale" committeethen secured permission from ITU to continue negotiations with three associationmembers, excluding Respondent, and at thesame timesecured ITU approval ofsomerevisions of the disputedclauses.On December 20, the Union met with repre-sentatives of the three employers, and after short discussion the parties agreed onall terms ofa contract, including the "economicpackage" and the subcontracting, ROSE PRINTINGCOMPANY, INC.645,jurisdiction,reproduction,and union foreman clauses in the form proposed by theUnion on December 6. It was also agreed that if the Union later reached an agree-ment with Respondent which differed from that reached on the 20th,the changes.would be incorporated in the separate contracts to be signed between the Unionand the three employers.For this reason,and because the contract in final formhad to be submitted to ITU for approval, the tentative agreement of the 20th wasprepared only in draft form,without signature or initialing by either side.Theagreement was signed separatelyby ArtcraftPrinters and Capital Printing Companyin July, but not by Dixie Printing Co.At the date of the hearing, the contract hadnot yet been fully consummated because it had not yet been signed by the Unionnor approved formally by ITU.However, the three employers put all its terms into,effect in the first pay period following December 20.At the meeting of the 20th, the Union gave the employer representatives identicalletters indicating that it was willing to negotiate with the Association or with itsmembers individually.However, this letter was not sent or given to Respondent,and there is no proof that Respondent was otherwise notified about or invited to thismeeting, and it is clear from the record that during this session the Union under-stood that it was dealing only with three association members individually, not withthe Association as a whole, nor with Respondent, for it raised no question about theAssociation, the status of the three employers as members thereof, or whether theywere acting within the Association or not, during the discussion, despite the alternateposition taken in its letters of that date.On January 15, 1963, the Union sent Rhodes, as attorney, a letter requesting fur-ther bargaining sessions with Respondent.Rhodes advised Parris by telephone onJanuary 21 that he could not agree to meet with the Union until it presented awritten proposal stating a new and changed position,and if he felt that it met Re-spondent's objections,he would then meet with the Union.Parris asked if Respond-ent had any new proposal to offer,and Rhodes said it did not. Parris complainedthat he did not consider it proper collective bargaining to require the Union to submitproposals in advance, hence he could not agree to that.Rhodes replied that in thatcase there would be no meeting.In view of Rhodes' reply and the Union's request for a strike vote, the ITU onJanuary 22, 1963, sent another representative, Joseph Bingel, to Tallahassee to tryto get Respondent to resume bargaining.Afterseveral unsuccessful attempts tosee Rosenberg, Bingel again tried to contact Rosenberg at his plant on March 4,1963, but was referred by another official to Rhodes, who told him there was noreason to meet again unless Bingel had some proposals which would"obviate thepoints in dispute."Bingel said he did not have any,.but would like to get theparties back to the bargaining table, and that he would meet with Rhodes, Rosenberg,or anyone else representing Respondent.Rhodes agreed to talk,but not negotiate,with Bingel that afternoon.In that discussion,Bingel said he wanted to talk toRosenberg personally, since the Union had long had amicable relations with Rosen-berg's father in the past, and Bingel had been sent for that purpose because, wherenegotiations were prolonged, it was ITU policy to send a second agent to reviewwhat had occurred, and also to obviate any personality clashes which might ariseduring protracted discussions; he had heard that there had been some personalclashes between Waterson and Rhodes and Rosenberg.He said he was preparedto "move on all the subjects where we had trouble," and take over the negotiationsfor the Union.Rhodes reiterated that Respondent would meet with the Union onlyifRespondent was "satisfied" with any new union proposal.Early in March,Bingelgave the Union permission to change its "scale" committeeto include more employees of Respondent, because of reports that Rosenberg wantedworkers from his plant on the committee. Chairman Parris appointed J. W. Johnson,an employee of Respondent, to the committee,and Bingel authorized him andHarry A. Hadley, an employee already on the committee, to talk personally toRosenberg in an effort to get the parties back to the bargaining table.On March 5, Hadley talked to Rosenberg's secretary about resumption of negotia-tions.She reported this to Rosenberg, and on the 6th advised Hadley that theUnion should contact Attorney Rhodes, who was handling the matter, to arrangeany meeting.Hadley reported this to Parris and Bingel, and on the 7th Parriscalled Rhodes to ask for a meeting.Rhodes said he would have to talk to Rosenbergbefore he could arrange a meeting. Parris called Rhodes about it twice in the next 3days, and in the last conversation Rhodes said there would be no meeting until theUnion submitted a new and changed written proposal, and it was examined andapproved by Rhodes.P '646DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn March 31 or April 1,theUnion prepared with assistance of Bingel andWaterson a new proposal consisting of the agreement reached with the other threeemployers,butwith the entire"reproduction"clause deleted, and including aspecific permission to use standing type forms owned by the State of Florida "andby certain customers," without reproduction, if the employer gave the Union proofof ownership thereof.On April 2,the Union sent Respondent a letter denying that the negotiations wereimpassed,requesting collective bargaining at its earliest convenience,and statingthat it was prepared to alter its position"on the two items mentioned in your letter"(of December 17).Rhodes answered by letter of April 4 advising that "if yousubmit a proposed contract which obviates the issues involved at the termination ofthe negotiations,we shall be glad to receive the same."On April 2, Waterson gavethe Union permission to take a strike vote.Johnson, who was also president of the Union's chapel at Respondent's plant, tookthe revised union proposal to the plant on April 3 with instructions to show it toRosenberg and ask him to mark on it any changes he desired for future discussion.When Johnson showed it to Rosenberg,asking that he mark on it and initial anychanges he desired,so that Johnson could take it back to the Union for consideration,Rosenberg refused, saying he was not a lawyer, but had paid lawyers to do this forhim, and he felt Bingel was trying to"pull some kind of trick or legal move" totrap him.However,he said he had no objection to Johnson and Barbara Withers,another officer of Respondent, going over the proposal, so that Withers could stateRespondent'sobjections,and what it needed in a contract.Johnson and Withersreviewed the proposal, clause by clause, with Johnson marking or crossing outclauses thatWithers said Respondent did not want.Thus, he changed the "unionforeman"clause to indicate that a foreman"may" (rather than "shall") be aunion member,crossed out the entire reproduction clause except the exemptionclause relating to standing type of Florida, which he also broadened at her requestto include tape.He also eliminated the subcontracting clause, after Withers saidRosenberg would never sign a contract with that in it, and commented that it hadnot been in prior contracts.Johnson brought the marked contract back to theUnion.A few days later, Hadley took another copy of the proposal, changed asrequested by Withers,back to her,stating, "We are in a position to move," andthat he would like to"get things going again,"showing her the changes she requestedShe refused to take the document,but told him to see Rhodes to arrange a meeting.Hadley reported this to Parris.After Johnson had reported back from his talk with Rosenberg, the Union gavethe State mediator a copy of its new proposal with the request that he take it toRhodes to try and arranged a meeting.Later the same day, the mediator reportedback that Rhodes had stated the same position as indicated in his letter of April 4.The Union made no further attempts to meet with Respondent. It voted April 7to strike Respondent.On April 15, 1963, Respondent unilaterally instituted an improved hospitalizationbenefit and a new life insurance program for employees in the bargaining unit, andon April 17 gave them a unilateral wage raise.At a grievance meeting withJohnson in this period, Rosenberg told him about the hospital and insurance changes.When Johnson commented that Rosenberg could well have used this in bargainingwith the Union, Rosenberg replied that he had been trying to work out the insuranceplan for some time, but did not feel that he wanted to bargain with it.On April 17Respondent gave the unit employees a unilateral wage raise of 71/z cents an hourabove the rates under the prior contract, which brought the rates to a figure 21/2cents above that which Respondent offered during negotiations and then gave theworkers on December 17, 1962, 1 cent above that set forth in the agreement ofDecember 20, 1962, between the Union and the other three employers.On July 5,1963, Respondent unilaterally gave the unit employees an additional day off without-pay.Contentions of the Parties and Final Conclusions and FindingsThe record shows, and I find, that at all times since August 31, 1962, all composingroom employees at the Tallahassee, Florida, plants of the employer-members ofthe Association,excluding all other employees,have constituted a unit appropriatefor multiemployer collective bargaining within the meaning of Section 9(b) of theAct.However, General Counsel contends that after the Union reached agreement-with all association members except Respondent,a single-plant unit consisting of all,composing room employees of Respondent'sTallahassee plant became an appro-priate bargaining unit.The record shows that similar single-plant units were-described and recognized as appropriate by Respondent and Union in their contracts.of 1957 and 1959.The same unit was stated and accepted by both sides without ROSE PRINTING COMPANY, INC.647'substantial question in their respective proposals in the 1962 multiemployer nego--tiations,and was setforthin the Union's last revised proposal to Respondent andnot questioned by Respondent in the short discussion on April 3, 1963, or inRhodes' responses to the Union's other requests for bargaining in 1963.Thesefacts show that the Union and Respondent have always recognized the single-plantunit as proper for inclusion in final,individual contracts and their administration,notwithstanding that the multiemployer unit was used for purposes of multiemployerbargaining, and that Respondent and Union in effect recognized that single-plant unitas appropriate in their discussions in 1963.Hence I agree with General Counseland find that a single-plant unit of Respondent's composing room employees atTallahassee, excluding all other employees, constituted an appropriate unit forcollective bargaining on and after January 15, 1963, within the meaning of Section9(b) of the Act.13The record also shows and I find, that from August 31, 1962,onward, the Union has represented a majority of employees in such unit, and hasbeen the exclusive bargaining representative of all employeesin saidunit by virtueof Section 9(a) of the Act.I also find that the Union made requests upon Respondent as an individualemployer to bargain collectively by its letter of January 15, 1963, to Rhodes,Bingel's conversation ofMarch 4 with Rhodes, Hadley's talk of March 5 withRosenberg's secretary, Parris' talks to Rhodes on March 7 and a few days later, theUnion's letter of April 2 to- Respondent, Johnson's talk with Rosenberg andBarbaraWithers on April 3, and Hadley's talk with Withers a few days later.Respondent argues that these requests were insufficient and fatal to a finding of arefusal to bargain because the Union never requested bargaining with Respondent-in a specific unit, either multiemployer or single-plant, relying onThe C. L. BaileyGrocery Company,100 NLRB 576. I have already noted Respondent's acceptanceof the single-plant unit as appropriate in its prior contracts with the Union, duringthe 1962 multiemployer bargaining, and in its abortive talks with the Union in1963.In the latter talks in particular, Respondent at no time indicated any doubtabout the unit involved in the requests, but merely conditioned future bargainingupon the Union's submission of new proposals which would "obviate the issues"existing on December 6, which did not involve any real dispute over the scope of-the unit in each plant.Hence, I find that Respondent well knew from January 15,1963, onward that the Union desired to bargain with it respecting only its owncomposing room employees as defined in prior contracts and the joint negotiations.In these circumstances, I do not find the Union's various requests to bargain in-sufficient in this respect.14The crucial issue is whether the parties on December 6 had reached a genuine-impasse in bargaining which left Respondent free to take the unilateralactions.found above, and to act independently of the Associationin itsdealings with theUnion thereafter.General Counsel argues that there could not have been a realimpasse on December 6 because Respondent from the outset was determined toavoid agreement with the Union and to create a spurious impasse so that it couldact thereafter without recognizing or bargaining with the Union. I do not agree.In the first place, the complaint does not charge any unfair labor practices prior to-December 6, 1962. Secondly, I am satisfied from the record that there was fulland free arm's-length, multiemployer bargaining between the parties through Decem-ber 6, which despite its vigor on both sides resulted in substantial agreement on allcontract clauses and problems, except the four noted above (the settlement of the"economic package" being held in abeyance by mutual consent until settlement ofthe four).Hard but progressive bargaining of this type is far more indicative ofthe genuine collective bargaining contemplated by the Act than probative of anysinister or secretive desire to avoid sincere negotiation and agreement.The fact thatRespondent's president took the lead in vigorous presentation of the associationposition, particularly in the areas which produced the impasse, is of no moment be-cause the problems involved were peculiar to Respondent's operation; as GeneralCounsel admits, it had a greater stake in the outcome of the bargaining because ithad the largest plant in terms of unit employees and was faced with business prob-lems which did not concern the other employers.However, the other three did notprotest at Respondent's presentation of its own problems, but were content to followits lead in the bargaining; and even after they settled separately with the Union,13Cf.Retail Associates,Inc.,120 NLRB 388, 393-395,where the Board recognized the,element of mutual consent of both parties as controlling on any change or abandonmentof a unit designation during bargaining14 SeeSmith Transfer Company, Inc.,100 NLRB 834, 836;Scott&Scott,113 NLRB 911,.930; and compareMike Persia Chevrolet Co., Inc,107 NLRB 377, 379, 380. 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey made arrangements to secure the benefits, if any, of any later bargaining by theUnion with Respondent.For these reasons, it is not significant that, when dealingwith the Union without Respondent, they quickly reached agreement with the Union,yielding on the issues on which Respondent had been adamant.I also find from all the facts cited above that after 4 months of hard bargaining,involving 14 long negotiation meetings, the parties bargained to a genuine impasseof the 4 issues aforesaid on December 6. This conclusion is further supported bythe following circumstances: (1) the Union's request for permission to take a strike-vote shortly after the parties reached the deadlock on December 6; (2) the dispatchof a second ITU representative to Tallahasseein aneffort to break the deadlockand get negotiations with Respondent alone moving again; 15 (3) the Union's failureto insist during the meeting with the three employers on December 20 that Respond-ent be present, or that negotiations continue only with the full association member-ship, its agreement then to revise the agreements reached with the three employersto include any changes later worked out with Respondent in their contracts, and itslater' attempts to deal individually with Respondent; (4) according to Parris, atleast one other employer (Tapers of Capital Printing Company) recognized a clearimpasse on the 6th, for when he first requested some written proposal from theUnion before resumption of meetings with it, he proposed wording to Parris whichmentioned an impasse; Parris objected to that word, discussed it with the ITU,and then changed the letters of December 20 to remove all reference to impasse;(5)Hadley, of the "scale" committee sent a memorandum on behalf of the Unionto Rosenberg on December 9, enclosing copy of a letter he had sent to Waterson-on the same date, in which he appraised the negotiations as a "dead-center impasse,"-and submitted to the ITU representative for approval a revision of the "reproduction"clause which he felt would meet Respondent's objection to that clause in part; inhismemorandum to Rosenberg he indicated that his proposals to Waterson "mayopen an avenue of approach, if our negotiations are stalled on a `what-do-we-do-next'basis"; he admitted he wrote the letter to Waterson as a means of "bringing off nego-tiations off dead-center and getting them going again"; (6) the drastic concessionscontained in the Union's proposals in 1963 to Respondent which emphasize itsserious efforts to break the deadlock over Respondent's demands and problems.Since the Union after the impasse of December 6 made no immediate attempt tobring Respondent back into multiemployer negotiations with the other three em-ployers, but negotiated to an agreement with them jointly on December 20, withoutnotice to Respondent, and thereafter tried repeatedly to negotiate with Respondentalone, it is clear that the Union abandoned multiemployer bargaining through theAssociation and substituted joint bargaining with three employers 16 and individualbargaining with Respondent thereafter.Hence I cannot conclude that Respondenton December 6 or thereafter unlawfully withdrew from and refused to be bound bymultiemployer bargaining on that date as charged in the complaint.17 I shall recom-mend that the complaint be dismissed in this respect.Respondent's unilateral raise to its employees on December 17, 1962, was clearly-given in the belief that it had a legal right to do so after the genuine impasse ofthe 6th.The raise was the same as the Association had offered on behalf of allemployers when negotiations began, modified only by a later offer to let the Unionreopen wages for negotiation at the end of 18 months instead of-24.On the 6th,-the Union had not accepted this offer, so there was no agreement on this issue. The15Waterson admitted to the mediator on December 6 that he had gone as far as he couldinmaking concessions on the disputed clauses, and would have to consult further withITU.He also admitted that Bingel was sent in because he had "problems I need someadvice on, I don't know the answers to." This shows that the limited nature of Water-son's authority also contributed to the impasse.1e At one point in the multiemployer bargaining, the association spokesman proposed thatany agreement be signed by the Association as such. This was not adopted, as the Unionstillwanted individual contracts signed by the employers. which was the procedure eventu-ally followed, as in the past17 This finding and conclusion also disposes of Respondent's rather inconsistent argu-ment that the Union during 1963 was still trying to negotiate with the Association, by itscontacts with Rhodes.The record shows that Rhodes did not attend the final jointsession of the Union and the three other employers on December 20, and that in Parris'first attempts to talk with Rhodes, the latter admitted he was talking for Respondent,and Rosenberg admitted in a later talk that be hired Rhodes to act for him, when he re-ferred a union official to Rhodes.In addition, the record shows that there was no mentionof the Association or problems of the other employers in the Union's various talks withRespondent and its attorney in 1963. OROSE PRINTING COMPANY, INC.649Union gave Respondent no indication before it met with the three other employerson the 20th that it was disposed to modify its last position of the 6th on the fourdisputed items, hence Respondent was justified in believing on the 17th that theimpasse which stymied negotiations on the 6th still continued.While it gave theUnion no advance or contemporaneous notice of the action, Respondent announcedthe raise to all employees in the unit, including Hadley, a member of the Union"scale" committee.The Union made no attempt thereafter to bring Respondentinto the negotiations of the 20th.The inference is warranted that the Union ac-quiesced in the unilateral action which benefited its members in Respondent's plantat least to the extent of that raise. I have found bona fide multiemployer bargainingthrough the 6th which resulted in a genuine impasse, and that there was no evidenceof any unfair labor practices by Respondent on or before that date. In these cir-,cumstances, I cannot conclude that the unilateral wage raise of the 17th which,merely gave the employees what Respondent had offered their agent during thenegotiations, and which it had not accepted, was a disparagement of the collective-bargaining process or substantial evidence of a desire to bypass or undermine theUnion as their agent. I therefore find and conclude that the December 6 wage raisewas not violative of the Act, and shall recommend dismissal of the complaint inthis respect.18When the Union made numerous requests to Respondent starting January 15,1963, for individual bargaining as outlined above, Respondent radically changed'its attitude both on the manner of bargaining and the disputed points. It repeatedlytook the position through Attorney Rhodes that it would not meet with the Unionunless and until that organization submitted a new proposal which would "meet"or "satisfy" Respondent's objections during the prior negotiations, and "obviate theissues" attheir termination in December.Respondent thus indicated that it would.engage infurther bargaining only on condition that the Union submitted proposalswhich would completely accept Respondent's last demands in all respects.While itwas incumbent on the Union to submit some new proposal which would offer, somereasonable assurance to Respondent that future negotiations might narrow the gulfbetween the positions of the parties and probably lead to an agreement, r thinkthat Respondent fell short of its duty of good-faith bargaining when it conditionedfurther negotiations upon a complete surrender by the Union on the impassed issues,by adopting at the outset a "take-it-or-leave-it" -attitude on its own position as laststated.19In addition, I think it engaged in bad-faith bargaining when it consistentlyreferred the union to its attorney or subordinate officials, and in effect refusedto resume the face-to-face bargaining of principals which had been an effectivefeature of the multiemployer negotiations resulting in substantial tentative agree-ment on all issues except five.20Even when one union official who worked inRespondent's plant managed to talk personally with Rosenberg to present a newproposal containing substantial concessions, Rosenberg avoided discussion by refer-ring him to a subordinate officer who did no more than repeat Respondent's priordemands by indicating what clauses must be omitted from any contract, and how-othersmust be changed; there was no bargaining on these subjects.When anotherunion official presented Rosenberg with a proposal having similar concessions,Rosenberg refused to discuss it or mark any changes on it, referring the official toAttorney Rhodes on the claim that it might be a "legal trick."The Association'sprogress toward agreement when Rosenberg had been its chief spokesman wassome indication to him that a resumption of face-to-face bargaining between himand the "scale" committee on the Union's drastically reduced demands might pro-duce similar progress advantageous to Respondent, for the new proposals com-pletely satisfied at least two of Respondent's demands (omission of the "reproduc-tion" clause with specific exemption of type from reproduction on two types ofcontracts desired by Respondent, and omission of the requirement of union member-ship for foremen) and thus brought the parties that much closer to agreement.3s SeeN.L R.B. v. Crompton-Highland Mills, Inc,337 U.S 217, 224, 225;N L.R.B. v.US. Sonws Corp.,312 F. 2d 610 (C.A. 1) ;a eat Falls Employers' Council, Inc.,et al.,123 NLRB 974, 982, 983.19Herman SausageCo., Inc.,122 NLRB 168,170; and seeEquitableLifeInsuranceCompany,133 NLRB 1675, 167621The Association brought Rhodes in as chiefspokesmanreluctantly, only after itlearned thattheUnion was bringing in Waterson from ITQ as its chief negotiator;Respondent protestedthat use of "professional" negotiators would not result in betternegotiations.However, even after they began to act for their principals, the employer,officialsand union "scale"committee continuedactive in the face-to-facediscussionthroughDecember 6.° 0650DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis was apatent indication to Rosenberg,if he was sincere in a desire to reach anagreement, that the Union's adamant stand had crumbled and that in all likelihoodhard and genuine bargaining by Respondent on the remaining issues might resultin more concessions and a possible agreement satisfactory to Respondent.Hence, Ithink his refusal to discuss the issues with two of his own employees on the "scale"committee, or even go over the reduced proposal with them preliminary to full-scalebargaining, was evidence of a desire to avoid further dealing with the Union, anduse of his attorney and other officials and the fear of a "legal trick" as the excusefor the refusal were mere pretexts advanced to delay and avoid genuine face-to-facebargaining by whatever means. I conclude that Respondent thereby further engagedin bad-faith bargaining in violation of Section 8(a) (5) of the Act 21In the face of the Union'ss substantial concessions in its request for furtherbargaining, which effectively broke the impasse, and Respondent's unlawful refusalto continue bargaining from that basis, I also conclude and find that its unilateralgrant of further wage raises on April 17 which brought the pay of unit employeesabove that which the Union had negotiated with the other employers, and its uni-lateral grant of a holiday without pay on July 5 were actions in derogation of thecollective-bargaining procedure and were reasonably calculated to undermine theUnion's status as exclusive bargaining representative of Respondent's employees, andamounted to independent violations of Section 8(a)(5) and (1) of the Act.22IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in con-nectionwith its business operations described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.aW. THE REMEDYHaving found that Respondent has unlawfully failed and refused to bargain withtheUnion as the statutory representative of its employees in an appropriate unit,I shall recommend that Respondent be ordered to bargain, upon request, with theUnion and, if an understanding is reached, embody such understanding in a signedagreement.As the violation involves an apparent rejection of the fundamentalprinciple of collective bargaining inherent in the Act, I shall recommend a broadcease-and-desist order.Upon the basis of the foregoing findings of fact, and on the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2(5) of the,Act.2.All composing room employees of Respondentat itsTallahassee, Florida, plant,excluding all other employees, constitute a unit appropriate for purposes of collectivebargaining within the meaning of Section 9(b) of the Act.3.Since August 31, 1962, the Union has been and is now the exclusive repre-sentative of all employees in said unit for purposes of collective bargaining withinthe meaning of Section 9(a) of the Act.4.By refusing on and after January 15, 1963, to meet with the Union for pur-poses of collective bargaining except upon condition that the Union accept all ofRespondent's demands, by thereafter unilaterally raising wages of employees andotherwise changing their terms and conditions of employment, and by other conductfound above, which was all calculated to interfere with, restrain, and coerce its.21 SeeKit Manufacturing Company, Inc,138 NLRB 1290, 1294, enfd 319 F. 2d 857(C.A. 9) ; and seeBonham Cotton Mills, Inc,121 NLRB 1235, and compareStowe-Woodward, Inc.123 NLRB 287, 296. It is well settled that collective bargaining is mosteffectively carried out by personal meetings and conferences of the parties at the bargain-ing table, and that the Act imposes this duty to meet.U.S. Cold Storage Corp.,96 NLRB1108, citing Section 8(d) of the Act.22N.L.R B. v Andrew JergensCo., 175 F. 2d 130, 136 (C.A. 9), enfg. 76 NLRB 363,cert denied 338 U.S 827In reaching the above conclusions,I have not considered Respondent'sExhibits Nos. 1and 2 which were obtained by its attorneys in the manner stated in my consideration ofthe motion to exclude counsel,supra. ROSE PRINTING COMPANY,INC.651employees in the exercise of rights guaranteed to them by Section 7 of the Act,Respondent has engaged in and is engaging in unfair labor practices affecting com-merce within the meaning of Sections 8(a)(5) and(1) and 2(6) and(7) of the Act.5.Respondent has not engaged in any unfair labor practices prior to January 15,1963,as alleged in the complaint.RECOMMENDED ORDEROn the basis of the foregoing findings of fact and conclusions of law and the entirerecord in the case, and pursuant to Section 10(c) of the Act, I hereby recommendthat the Respondent,Rose Printing Company, Inc., of Tallahassee,Florida, its offi-cers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with Tallahassee Typographical Union No.660, affiliated with the International Typographical Union,AFL-CIO,as the exclu-sive representative of employees of Respondent in an appropriate unit consisting ofall composing room employees at Respondent'sTallahassee,Florida,plant,exclud-ing all other employees,by refusing to meet with said Union except upon conditionthat it accept all of Respondent'sdemands, by unilaterally raising wages of em-ployees or otherwise changing their terms or conditions of employment,or in anyother manner refusing to bargain with said Union.(b) In any other manner interfering with,restraining, or coercing employees inthe exercise of rights guaranteed to them by Section 7 of the Act.2.Take the following affirmative action to effectuate the policies of the Act:(a)Upon request,bargain collectively with Tallahassee Typographical UnionNo. 660,affiliated with the International Typographical Union,AFL-CIO, as theexclusive representative of all employees in the appropriate unit aforesaid,with re-spect to rates of pay, wages, hours of employment,and other terms and conditions.of employment,and, if an understanding is reached,embody such understanding ina signed agreement.(b) Post in its plant in Tallahassee,Florida,copies of the attached notice marked"Appendix." 23Copies of such notice,to be furnished by the Regional Director forthe Twelfth Region,shall, after being duly signed by Respondent's representative,be posted by it immediately upon receipt thereof,and be maintained by it for aperiod of 60 consecutive days thereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced,or covered byany other material.(c)Notify the Regional Director for the Twelfth Region,in writing,within 20 daysfrom receipt of this Decision,what steps Respondent has taken to comply therewith 24I further recommend that the complaint be dismissed insofar as it alleges that Re-spondent engaged in any unfair labor practices prior to January 15, 1963.22 In the event of Board adoption of this Recommended Order, the words "A Decisionand Order"shall be substituted for the words"The Recommended Order of a TrialExaminer"in the notice In the further event of enforcement of the Board's Order byadecree of a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals,Enforcing an Order" shall be substituted for the words"A Decisionand Order."24 In the event of Board adoption of the Recommended Order,this provision will bemodified to read: "Notify said Regional Director,inwriting,within 10 days from thedate of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act,we hereby notify our employees that:WE WILL,upon request,bargain collectively with Tallahassee TypographicalUnion No.660, affiliated with the International Typographical Union, AFL-CIO, as the exclusive representative of all our employees in the appropriatebargaining unit described below,and, if an understanding is reached,embodysuch understanding in a signed agreement.The appropriate bargaining unit is:All composing room employees in our Tallahassee,Florida,plant, ex-,cluding all other employees. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT refuse to bargain collectively with the above-named Union asthe representative of our employees in the above-stated unit,by refusing to meetwith said Union except upon condition that it accept all of our demands, byunilaterally raising wages of our employees or otherwise changing their termsor conditions of employment,or in any other manner refusing to bargain withsaid Union.WE WILL NOT in any other manner interfere with,restrain,or coerce our em-ployees in the exercise of rights guaranteed to them by Section 7 of the Act.All our employees are free to become or remain,or to refrain from becoming orremaining,members of the above-named Union or any other labor organization.ROSE PRINTING COMPANY, INC.,Employer.Dated-------------------By---------------------------------- --------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, RossBuilding, 112 East Cass Street,Tampa, Florida, TelephoneNo. 223-4623,if theyhave any question concerning this notice or compliance with its provisions.Local Unions Nos. 8505, 8915, 5899,7788 and 8161, District 30,United Mine Workers of AmericaandHarold Fuel Company,Inc.;New Virgie Coals, Inc.; Charles F. Trivette Coal Com-pany, Inc.; Utilities Esco Coal Corporation;Ramsey ElkhornCoal Company, Inc.;East Kentucky Collieries,Inc.;RobertHolcomb,C. D. Roberts and Robert Billups d/b/a Dixie Min-ing Company;Fire King Coal Company,Inc.; Premium Elk-horn Mining Company, Inc.; Left Beaver Coal Company, Inc.;C. O. Coleman,d/b/a C.0.Coleman Coal CompanyLee Howell,Lowell Sammons,Berman Gibson,Bennie Mullett,Jr., and the Individuals Listed on Attachment"A" et al.andHighland Hill Coal'CompanyMilford Adkins and the Individuals Listed on Attachment "B"et al.andRight Beaver Coal Company, Inc.CasesNos. 9-CB-1064-1, 9-CB-1064-2, 9-CB-1064-3, 9-CB-1064-4, 9-CB-1064-5,9-CB-1064-6, 9-CB-1064-7, 9-CB-1064-8, 9-C, B-1064-9, 9-CB-1064-10,9-CB-1064-11,9-CB-1073, and 9-CB-1084. April 3,1964DECISIONAND ORDEROn August 27, 1963, Trial Examiner Horace Ruckel issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had not engaged in the unfair labor practices allegedin the consolidated complaint and recommending that the consolidatedcomplaint be dismissed in its entirety, as set forth in the attachedIntermediateReport.Thereafter, the General Counsel and theCharging Parties filed exceptions to the Intermediate Report and sup-146 NLRB No. 80.